Citation Nr: 0607103	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  99-22 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to March 
1971.

In February 2001, the Board of Veterans' Appeals (Board) 
found that new and material evidence had been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder, to include due to herbicide exposure.  
Thereafter, in February 2001 and July 2003, the Board 
remanded the reopened claim for additional evidentiary and 
procedural development.


FINDING OF FACT

Resolving doubt in favor of the veteran, dermatofibrosarcoma 
protuberans of the left forearm is presumed to be due to 
service.


CONCLUSION OF LAW

Dermatofibrosarcoma protuberans of the left forearm is 
presumed to have been incurred inservice  38 U.S.C.A. §§ 
1110, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.307, 3.309, 3.313 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records are negative for complaints, 
treatment, or diagnosis of a skin disorder.  Clinical 
evaluation of the veteran's skin and lymphatics at the 
veteran's December 1970 separation examination showed normal 
findings. 

A September 1997 pathology report from Allegheny University 
Hospitals indicates that the veteran underwent a biopsy of a 
left forearm nodule.  The section showed a spindle cell 
neoplasm.  An immunoperoxidase stain of the tumor for CD34 
was negative.  The differential diagnosis of the lesion was 
cellular dermatofibroma versus dermatofibrosarcoma 
protuberans.  

At an April 1998 VA examination, the veteran reported that 
since his time of service in Vietnam he has had several 
lesions on his body, particularly involving the left arm, 
right arm, and right knee.  These were not problematic.  In 
November 1997 the veteran noticed that the lesion previously 
noted on his left forearm began to bleed.  The veteran was 
evaluated at Allegheny General Hospital and underwent removal 
of a lesion and was told that it was an aggressive type of 
cancer.  The veteran had, several more of these small lesions 
noted over the body which his current physician is sure are 
potentially cancerous, as was the arm lesion.  The veteran 
reported that he was being followed by a physician every 
three months.  Following physical examination the veteran was 
diagnosed with a well healed left arm incision, secondary to 
a surgical removal of a malignant skin lesion; and 
erythematous maculopapular lesions right arm and right knee.  
The veteran was requested to report for photos but he failed 
to do so.  

A letter from Keith T. Kanel, M.D., dated in September 1998, 
confirmed the presence of a cutaneous neoplasm.  A biopsy of 
the left forearm lesion in September 1997 reportedly revealed 
a spindle cell neoplasm possibly consistent with 
dermatofibrosarcoma protuberans (DFSP) versus cellular 
dermatofibroma.  An immunoperoxidase stain of the tumor for 
CD-34 was negative, favoring the later diagnosis; however, 
the diagnosis of DFSP could not be fully discounted.

At his April 1999 RO hearing, it was argued that the 
diagnosed condition was indeed dermatofibrosarcoma 
protuberans and therefore a grant of entitlement to 
presumptive service connection under 38 C.F.R. § 3.309 was in 
order.  

In February 2001, the appeal was remanded by the Board for 
further development after the Board found that the veteran 
had submitted new and material evidence to reopen his claim.  
The RO was directed to request that Keith T. Kanel, M.D. 
provide the medical bases and supporting authority for the 
diagnosis of dermatofibrosarcoma protuberans versus cellular 
dermatofibroma, and the opinion that the diagnosis of 
dermatofibrosarcoma protuberans could not be "fully 
discounted".  All pertinent treatment records from Dr. Kanel 
were to be obtained, and arrangements were to be made for a 
loan of the tissue slides upon which the September and 
October 1997 pathology reports were based so that the slides 
could be studied by a VA pathologist.

The Board also directed the RO to schedule a VA examination 
if the pathologist found that dermatofibrosarcoma protuberans 
was not present in 1997 or if the slides could not be secured 
for review.  The examiner was to state whether it was as 
least as likely as not that any diagnosed skin disorder, to 
include dermatofibrosarcoma protuberans was related to the 
veteran's active duty service, to include due to exposure to 
Agent Orange.

At his June 2002 VA examination, the veteran reported that he 
had two lesions removed, one from his left forearm and one 
from his left wrist.  He reported that the one removed in 
1997 from his left forearm showed dermatofibroma versus 
dermatofibroma sarcoma protuberance.  The veteran had further 
excision of the lesion and evaluation of deeper portions of 
the neoplasm subsequently on the second deeper excision as 
would be expected.  It was difficult to tell whether the 
spindle cell seen represented a benign fibroblast secondary 
to previous biopsy or cellular dermatofibroma.  

The veteran reported that a more recently excised lesion from 
his left wrist showed nothing and he did not have any 
pathology reports available from that excision.  The veteran 
reported that the lesion removed from his left forearm in 
1997 looked exactly like several of the other lesions on his 
body, but it began to grow, became black, and began to bleed.  
It was at this point that he had it removed.  

The examination showed that the veteran had several 
hyperpigmented papular lesions on his right knee, his right 
and left lower extremities, his right forearm, and on his 
left upper back that were consistent with a dermatofibroma.  
The diagnoses indicated: dermatofibroma multiple, probable 
dermatofibroma sarcoma protuberance from biopsy in 1997.  The 
examiner noted that the tissue slides had not been forwarded 
to VA from Allegheny General Hospital; however, they had been 
requested.  The veteran was to make arrangements to have them 
transferred to the VA pathology department for review.  The 
June 2002 VA examiner opined that the veteran did not have 
any current lesions consistent with dermatofibroma sarcoma 
protuberance.  The examiner noted, however, that if the 
veteran had a biopsy proven dermatofibroma sarcoma 
protuberance, it did fall on the list of associated 
conditions with Agent Orange or conditions associated with 
Agent Orange and there might be some connection to his Agent 
Orange exposure and that subsequent development of the 
dermatofibroma sarcoma protuberance.  

The veteran failed to report for a VA examination scheduled 
in December 2002.

In a July 2003 remand, the Board instructed the RO to request 
that the veteran execute a VA Form 21-4142, Authorization for 
Release of Medical Records, so that the 1997 tissue slides 
pertaining to skin specimens taken from this left forearm 
might be obtained on his behalf for transfer from Allegheny 
General Hospital to an appropriate pathology service at the 
VA Medical Center.  If the transfer of the tissue slides to 
the custody of the VA Medical Center was effectuated, the RO 
was to arrange for the tissue slides to be examined by a VA 
pathologist.  The examiner was then to offer an opinion 
whether it was as least as likely as not that the tissue 
slides identified dermatofibrosarcoma protuberans.

The RO had made attempts to get medical information numerous 
times to the addresses that the veteran provided on the VA 
Form 21-4142s.  The RO was told that the veteran was not a 
patient, were not treated at that facility, and forwarding 
address had expired.  In May 2005, the RO sent the veteran a 
letter indicating it was ultimately his responsibility to 
ensure that the medical records were received.

A letter from the veteran's representative on behalf of the 
veteran dated in June 2005 indicated that the veteran could 
not get any treatment records from Pittsburgh General 
Medicines Association Allegheny General Hospital concerning 
his 1997 slides pertaining to skin specimens of the veteran's 
forearm.  It was noted that all attempts had failed.

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in August 2003 
fulfills the requirements set forth under 38 U.S.C.A. 
§ 5103(a), to include any duty to inform the veteran to 
submit all pertinent evidence in his possession.  VA has 
secured all available pertinent evidence and conducted all 
appropriate development.  Hence, VA has fulfilled its duties 
under the VCAA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  Although notice was provided to the 
appellant after the initial adjudication, he was not 
prejudiced.  The content of the notice provided to the 
appellant fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Not only has the appellant been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to decide this 
appeal.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985). 

Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
during active duty, or for aggravation of a preexisting 
injury suffered or disease contracted within the line of 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be warranted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period from 
January 9, 1952, to May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. §§ 3.307(a)(6), 3.313.

The diseases for which service connection may be presumed 
based on exposure to an herbicide in Vietnam during the 
Vietnam era are listed at 38 C.F.R. § 3.309(e), and they 
include dermatofibrosarcoma protuberans.  See also 38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307(a).

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).  
Hence, the veteran may establish service connection for his 
skin disorder by presenting evidence which shows that it was 
at least as likely as not that the disease was caused by in-
service exposure to Agent Orange.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.303(d); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Analysis

In this case, direct service connection will be considered 
first.  The veteran's service medical records show no skin 
disorders or skin cancers in service.  The service medical 
records, including a medical history and clinical findings at 
discharge were negative.  No medical evidence of record 
reflects the existence of the skin disorder until many years 
after service and it is not contended otherwise.

Next, presumptive service connection provisions will be 
discussed.  First, the veteran does not contend and there is 
no competent medical evidence of record showing that he the 
skin disorder was manifest to a degree of 10 percent within 
one year of service discharge.  As such, service connection 
pursuant to the one-year presumptive service connection rules 
for chronic diseases such as malignant tumors, see 38 C.F.R. 
§§ 3.307 and 3.309(a) (2005), is not warranted.

The evidence of record does show that the veteran did serve 
in the Republic of Vietnam.  Therefore, he is presumed to 
have been exposed to Agent Orange.  The pathology reports 
from Allegheny University Hospital dated in September 1997 
indicated that a diagnosis of dermatofibrosarcoma protuberans 
could not be excluded from the biopsy of the left forearm.  
Further, a September 1998 letter from Dr. Kanel indicated 
that the biopsy of the left forearm lesion in September 1997 
revealed a spindle cell neoplasm possibly consistent with 
dermatofibrosarcoma protuberans versus cellular 
dermatofibroma.  Finally, the June 2002 VA examiner noted 
that if the biopsy was proven to be dermatofibroma sarcoma 
protuberance, it did fall on the list of associated 
conditions with Agent Orange and there might be some 
connection to his Agent Orange exposure and that subsequent 
development of the dermatofibroma sarcoma protuberance.  

Although the RO and the veteran tried to obtain the tissue 
slides, they were unsuccessful.  Nevertheless, after 
reviewing the evidence in the light of the reasonable doubt 
doctrine, the Board finds that the evidence is in equipoise.  
The 1997 pathology reported that dermatofibrosarcoma 
protuberans could not be excluded, and there is no competent 
evidence of record specifically finding that the appellant 
did not present dermatofibrosarcoma protuberans.  As such, 
there exists a rational basis for granting presumptive 
service connection for dermatofibrosarcoma protuberans of the 
left forearm.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.


ORDER

Entitlement to service connection for dermatofibrosarcoma 
protuberans of the left forearm is granted.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


